[Cite as Grande Voiture D'Ohio La Societe Des 40 Hommes Et 8 Chevaux v. Montgomery Cty. Voiture No. 34 La
Societe Des 40 Hommes Et 8 Chevaux, 2021-Ohio-2429.]




                           IN THE COURT OF APPEALS OF OHIO
                              SECOND APPELLATE DISTRICT
                                  MONTGOMERY COUNTY

 GRANDE VOITURE D’OHIO LA                           :
 SOCIETE DES 40 HOMMES ET 8                         :
 CHEVAUX                                            :    Appellate Case No. 29064
                                                    :
         Plaintiff-Appellee                         :    Trial Court Case No. 2018-CV-1457
                                                    :
 v.                                                 :    (Civil Appeal from
                                                    :    Common Pleas Court)
 MONTGOMERY COUNTY VOITURE                          :
 NO. 34 LA SOCIETE DES 40                           :
 HOMMES ET 8 CHEVAUX, et al.

         Defendants-Appellants


                                            ...........

                                            OPINION

                            Rendered on the 16th day of July, 2021.

                                            ...........

KEVIN A. BOWMAN, Atty. Reg. No. 0068223, 130 West Second Street, Suite 900,
Dayton, Ohio 45402
      Attorney for Plaintiff-Appellee

CHARLES J. SIMPSON, Atty. Reg. No. 0007339, 157 Lammes Lane, New Carlisle, Ohio
45344
      Attorney for Defendants-Appellants

                                            .............



TUCKER, P.J.
                                                                                       -2-




        {¶ 1} Defendant-appellant Charles J. Simpson appeals from an order of the

Montgomery County Court of Common Pleas authorizing plaintiff-appellee “to make a

filing with the Ohio Secretary of State restoring the name of the corporation, Montgomery

County Voiture No. 34 La Societe des 40 Homme[s] et 8 Chevaux.” Order, Mar. 13,

2021.    Simpson challenges the trial court’s authority to take such action.      For the

following reasons, we affirm.



                             I.     Facts and Procedural History

        {¶ 2} This is the fourth appeal Simpson has filed in this protracted litigation

between various factions of a charitable organization known as La Societe des 40

Hommes et 8 Chevaux. The group, which consists of a national organization (hereinafter

“National Voiture”) as well as state and local level associations, was formed in 1920. For

ease of reference we will refer to the state and Montgomery County associations as Ohio

Voiture and County Voiture. County Voiture was established by charter as part of the

national and state organizations. The charter provided that County Voiture would be

subject to the constitution, laws, rules, regulations and orders of the national and state

organizations.

        {¶ 3} In 2017, disciplinary proceedings were initiated against Simpson, and he was

permanently expelled from membership in the organization.         Nonetheless, Simpson

continued to act as an officer of and attorney for County Voiture. Simpson ultimately

took steps to separate the county organization from the national and state organizations.

        {¶ 4} In 2018, Ohio Voiture brought an action against County Voiture and Simpson
                                                                                          -3-


seeking declaratory judgment, an order for an accounting, and injunctive relief. The suit

alleged that the County Voiture had committed violations of its own constitution and

bylaws as well as the constitutions of both Ohio Voiture and National Voiture. The suit

identified Simpson as the instigator of the violations.

       {¶ 5} On April 28, 2019, the trial court rendered summary judgment in favor of Ohio

Voiture, granting injunctive relief barring Simpson from participating in or interfering with

the affairs of County Voiture.     The judgment also ordered Simpson to provide an

accounting of assets and debts.       Simpson and County Voiture appealed from that

judgment, which was affirmed by this court. See Grande Voiture D'Ohio La Societe des

40 Hommes et 8 Chevaux v. Montgomery Cty. Voiture No. 34 La Societe des 40 Hommes

et 8 Chevaux, 2d Dist. Montgomery No. 28388, 2020-Ohio-3821 (Grand Voiture I).

       {¶ 6} Less than two weeks after the trial court rendered summary judgment,

Simpson filed a bankruptcy action on behalf of the County Voiture while purporting to act

as an officer thereof. Thus, on May 9, 2019, Ohio Voiture filed a motion seeking to hold

Simpson in contempt for violating the court’s judgment. On July 2, 2019, Ohio Voiture

renewed its motion for contempt and noted that Simpson had also failed to provide an

accounting as required by the trial court’s April 2019 judgment.

       {¶ 7} On July 5, 2019, Simpson filed documents with the Ohio Secretary of State

changing the name of County Voiture to Huber Heights Veteran’s Club. On July 11,

2019, Simpson filed a general warranty deed transferring property from County Voiture

to Huber Heights Veteran’s Club. Ohio Voiture filed a supplemental motion for contempt
                                                                                         -4-


on August 28, 2019.1

       {¶ 8} Following a hearing, the trial court entered an order on March 4, 2020, finding

Simpson in contempt. The order required Simpson to pay Ohio Voiture’s attorney fees

and expenses, with the amount to be determined at a later hearing. The order also

required Simpson to take all necessary actions and to pay all necessary costs related to

restoring the name and property of County Voiture. Finally, the court ordered Simpson

to provide a full accounting related to County Voiture within 30 days. A hearing on the

attorney fees and expenses was conducted, and on June 29, 2020, Ohio Voiture was

awarded the sum of $39,767.22. On July 24, 2020, Simpson filed an appeal of the

contempt judgment and sanction award.

       {¶ 9} On September 16, 2020, Ohio Voiture filed a motion in the trial court seeking

to correct the record title to the property conveyed by Simpson, as Simpson had failed to

comply with the March 2020 contempt order. The motion was granted, and the trial court

ordered the County Recorder to (1) file the order granting the motion, (2) remove Huber

Heights Veteran’s Club from the record of title, and (3) return title to County Voiture. On

October 2, 2020, Simpson filed an appeal of that order. The appeal of the contempt

judgment and sanctions and the title correction were consolidated. We again affirmed

the trial court’s orders on April 23, 2021. See Grande Voiture D'Ohio La Societe des 40

Hommes et 8 Chevaux v. Montgomery Cty. Voiture No. 34 La Societe des 40 Hommes

et 8 Chevaux, 2d Dist. Montgomery No. 28854 and 28929, 2021-Ohio-1430 (Grand

Voiture II).


1
  The record demonstrates that Simpson took numerous other actions in violation of the
trial court’s orders. However, as those actions in contempt are not relevant to this
appeal, they will not be further discussed.
                                                                                       -5-


      {¶ 10} On March 9, 2021, Ohio Voiture filed a Civ.R. 70 motion to authorize the

filing of a name change with the Secretary of State due to Simpson’s continued failure to

comply with the court’s order. Simpson filed a motion to strike Ohio Voiture’s motion as

frivolous and to impose sanctions. On March 13, 2021, the trial court granted Ohio

Voiture’s motion and overruled Simpson’s motion.

      {¶ 11} Simpson appeals.



                         II.    Order Authorizing Change of Name

      {¶ 12} Simpson’s first assignment of error states:

      THE COURT ERRED IN GRANTING PLAINTIFF’S MOTION FOR AN

      ORDER AUTHORIZING THE FILING OF A CHANGE OF NAME WITH THE

      SECRETARY OF STATE.

      {¶ 13} Simpson contends that the trial court had no authority to order the filing of

documents to effectuate the restoration of the organization’s name from Huber Heights

Veteran’s Club to County Voiture. In support, he first argues that the trial court had no

authority to act because a stay of execution pending appeal was in effect. He also

argues that “the contempt proceedings against Simpson do not support any claim or

action against the Corporation, Huber Heights Veterans Club, Inc., on account of its

change of name.”

      {¶ 14} We first address Simpson’s claim that the trial court violated a stay pending

appeal when it entered the subject order. The record demonstrates that the decisions

regarding the finding of contempt and imposition of sanctions were appealed by Simpson

on July 24, 2020. On October 1, 2020, Simpson filed a motion for stay of execution
                                                                                            -6-


pending appeal.       On October 28, 2020, this court granted the requested stay,

conditioned upon the posting of a $60,000 bond with the trial court. On December 22,

2020, Simpson filed a document with the trial court purporting to be an appellate bond.

The document identified Simpson as both principal and surety. On February 10, 2021,

the trial court issued an order striking the bond, finding that Simpson was not allowed to

act as his own surety under Loc.R. 1.21 of the Montgomery County Common Pleas Court.

Simpson did not contest the trial court’s ruling with either the trial court or this court, and

he did not attempt to rectify the deficiency with the posted bond.

       {¶ 15} R.C. 2505.09, which sets forth the requirements for a stay of execution of

judgment pending appeal, states in part that “an appeal does not operate as a stay of

execution until a stay of execution has been obtained pursuant to the Rules of Appellate

Procedure or in another applicable manner, and a supersedeas bond is executed by the

appellant to the appellee[.]” Further, R.C. 2505.10 provides that a bond does not operate

to effectuate a stay until it is approved by the trial or appellate court. Likewise, Civ.R.

62(B) provides that a stay is only effective when the bond is approved by the court.

       {¶ 16} In this case, the trial court expressly rejected the bond posted by Simpson

on the basis that Montgomery County Loc.R. 1.21 does not permit attorneys to act as

sureties. Thus, since the bond was not approved by the trial court or this court, no stay

was in effect at the time the trial court issued its order.

       {¶ 17} While the issue of the stay was not challenged or appealed, we note “an

appellate court reviews a trial court's denial of a motion for a stay of execution of judgment

and request for bond for an abuse of discretion.” Hamilton v. Ebbing, 12th Dist. Butler

No. CA2011-01-001, 2012-Ohio-2250, ¶ 30, citing Civ.R. 62(B) and Ohio Carpenter's
                                                                                          -7-


Pension Fund v. La Centre, LLC, 8th Dist. Cuyahoga Nos. 86597, 86789, 2006-Ohio-

2214, ¶ 31, citing Cardone v. Cardone, 9th Dist. Summit No. 18873, 1998 WL 597704, *2

(Sept. 2, 1998).   The trial court concluded that the bond posted by Simpson was

inadequate as Simpson was prohibited from acting as surety by the provisions of Loc.R.

1.21, which expressly prohibits attorneys acting as sureties on bonds. Thus, even were

this claim properly before us, we would find no abuse of discretion.

      {¶ 18} Simpson also asserts that the contempt action against him cannot be

enforced because doing so would adversely affect Huber Heights Veterans Club, which

was not mentioned in the injunction order. This argument is nonsensical. The Huber

Heights Veterans Club is a legal nullity. It was created solely as a result of Simpson’s

actions in violation of the injunction. Further, this argument is barred by res judicata

given our affirmance of the trial court’s contempt judgment.

      {¶ 19} Finally, it is well-established that courts have inherent power to enforce their

final judgments. Rieser v. Rieser, 191 Ohio App.3d 616, 2010-Ohio-6227, 947 N.E.2d

222, ¶ 19 (2d Dist.); City of Cleveland v. Laborers Internatl. Union Local 1099, 2018-Ohio-

161, 104 N.E.3d 890, ¶ 22 (8th Dist.); Infinite Sec. Solutions, L.L.C. v. Karam Properties

II, Ltd., 143 Ohio St.3d 346, 2015-Ohio-1101, 37 N.E.3d 1211, ¶ 27. Civ.R. 70 is a

procedural rule “intended to provide as easy and effective method as possible to carry

out a court order for conveyance of land, property or performance of another specific act.”

Civ. R. 70, 1970 Staff Note. Civ.R. 70 states, in part:

      If a judgment directs a party to execute a conveyance of land, to transfer

      title or possession of personal property, to deliver deeds or other

      documents, or to perform any other specific act, and the party fails to comply
                                                                                         -8-


       within the time specified, the court may, where necessary, direct the act to

       be done at the cost of the disobedient party by some other person appointed

       by the court, and the act when so done has like effect as if done by the

       party.

       {¶ 20} “Civ.R. 70 gives a trial court the authority to enforce a previous court order

that required a specific act to be performed.”      Alexander v. Urban Communications

Television Inc., 2d Dist. Montgomery No. 18696, 2001 WL 896945, *2 (Aug. 10, 2001),

citing Tessler v. Ayer, 108 Ohio App.3d 47, 52, 669 N.E.2d 891, 895 (1st Dist.1995). The

rule, which is rarely mentioned in appellate decisions, “is reserved for particularly

obstinate parties[.]” Tessler at 52, fn. 3. See also Freeman v. Freeman, 10th Dist.

Franklin No. 07APF05-706, 1997 WL 781999, *2 (Dec. 16, 1997) (the purpose of Civ.R.

70 is to give the court power to deal with parties who refuse to obey specific-act orders).

       {¶ 21} We conclude that the trial court’s contempt judgment was a final judgment

which the court was permitted to enforce. To that end, the trial court properly utilized

Civ.R. 70 to effectuate its order. Simpson’s arguments to the contrary lack merit.

       {¶ 22} Accordingly, the first assignment of error overruled.



                     III.   Motion to Strike and Request for Sanctions

       {¶ 23} The second assignment of error asserted by Simpson states:

       THE COURT ERRED IN DENYING DEFENDANTS MOTION TO STRIKE

       AND REQUEST FOR SANCTIONS.

       {¶ 24} Simpson claims that the trial court erred in failing to sustain his motion to

strike Ohio Voiture’s motion for Civ.R. 70 relief and in failing to grant his related motion
                                                                                             -9-


for sanctions. In support, Simpson asserts that the motion was frivolous with no support

in law.

          {¶ 25} R.C. 2323.51 provides that a court may “award court costs, reasonable

attorney's fees, and other reasonable expenses incurred in connection with a civil action

or appeal * * * to any party to the civil action or appeal who was adversely affected by

frivolous conduct.” R.C. 2323.51(B)(1). “Conduct” encompasses “[t]he filing of a civil

action, the assertion of a claim, defense, or other position in connection with a civil action,

the filing of a pleading, motion, or other paper in a civil action, * * * or the taking of any

other action in connection with a civil action.” R.C. 2323.51(A)(1)(a). Frivolous conduct

is defined as conduct that (1) serves merely to harass or maliciously injure another party

to the civil action, (2) is not warranted under existing law and cannot be supported by a

good-faith argument for an extension, modification, or reversal of existing law, or (3)

consists of allegations or other factual contentions that have no evidentiary support.

R.C. 2323.51(A)(2)(a).

          {¶ 26} In our disposition of the prior assignment of error, we found that Ohio

Voiture’s motion for Civ.R. 70 relief was warranted and permitted by law and the facts of

this case. Therefore, we must necessarily conclude that Ohio Voiture did not engage in

frivolous conduct in filing the motion and that it was not subject to sanctions for such filing.

          {¶ 27} Accordingly, the second assignment of error is overruled.



                                          IV.    Conclusion

          {¶ 28} Both assignments of error being overruled, the judgment of the trial court is

affirmed.
                                                -10-


                                .............



WELBAUM, J. and EPLEY, J., concur.



Copies sent to:

Kevin A. Bowman
Charles J. Simpson
Edward Dowd
Hon. Gerald Parker